Citation Nr: 1101259	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-31 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as 
due to service-connected diabetes mellitus and/or posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1968, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking service connection for hypertension, and 
has recently contended that it was caused by his service-
connected PTSD.  Originally, he claimed only that it was due to 
his service-connected diabetes mellitus.  After careful review of 
the evidence of record, the Board finds that additional 
development is necessary prior to deciding the Veteran's claim.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected disease 
or injury.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
caused or aggravated by a service- connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury."  Paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.

The Board notes that in the present case, the applicable version 
of 38 C.F.R. § 3.310 is the pre-existing version as the appellant 
filed his claim in January 2005.  This version is less 
restrictive than the amended version and does not require the 
establishment of a baseline before an award of service connection 
may be made.

There is no question that the Veteran has hypertension, thus, the 
main issue before the Board is whether his hypertension was 
caused or worsened by service or a service-connected disability.  

On VA examination in December 2009, the Veteran was noted to have 
hypertension and diabetes mellitus, both diagnosed initially in 
1987.  The examiner opined that the Veteran's hypertension was 
less likely than not caused by his diabetes mellitus.  In 
reaching this opinion, the examiner noted that both diabetes 
mellitus and hypertension had their onset in the same year.  This 
VA examiner, however, did not make any comment as to whether the 
Veteran's hypertension was aggravated by his diabetes mellitus.  
It important to note here that once VA undertakes to provide a VA 
examination, it must ensure that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Board 
finds the December 2009 VA examination to be inadequate, the 
Veteran should be afforded a new VA examination regarding his 
claimed hypertension.  

Additionally, and as noted above, the Veteran recently claimed 
that his hypertension was caused or aggravated by his service-
connected PTSD.  There is no clinical opinion addressing this new 
contention.  Based upon the inadequacy of the December 2009 VA 
examination inasmuch as it does not address the theory of 
aggravation, and based upon the Veteran's new contentions that 
his hypertension was caused or worsened by the Veteran's service-
connected PTSD, the Board finds that the claim must be remanded 
for another VA examination.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should obtain a medical opinion 
from the appropriate specialist regarding the 
nature and etiology of the Veteran's 
hypertension.  The examiner is asked to 
address the following questions:

(a) What is the specific cause of the 
Veteran's hypertension?

(b) Was the Veteran's hypertension caused by 
or aggravated (worsened) by his service 
connected PTSD and/or diabetes mellitus?  The 
examiner is asked to address the 
relationship, if any, to both the PTSD and 
diabetes mellitus.

The claims file must be made available to the 
examiner.  A complete rationale for any 
opinion rendered must be provided.

If upon completion of the above action, the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


